139 Ga. App. 422 (1976)
228 S.E.2d 324
JACKSON'S ATLANTA READY MIX CONCRETE COMPANY, INC.
v.
INDUSTRIAL TRACTOR PARTS COMPANY, INC.
52333.
Court of Appeals of Georgia.
Argued June 7, 1976.
Decided July 6, 1976.
Rehearing Denied July 26, 1976.
McCord, Cooper & Voyles, Charles M. Voyles, for appellant.
Durham Schane, Joel M. Merren, for appellee.
STOLZ, Judge.
The liens provided for in Code Ann. § 67-2001 are dissolved where the owner produces a sworn statement of the contractor, or other person, at whose instance the work was done or material furnished, or such services furnished or rendered, that the agreed price or reasonable value thereof has been paid. Code Ann. § 67-2001 (2).
In this case the uncontradicted evidence shows that the writing was signed by the president of the contractor corporation and signed by a notary public, but the notary public did not administer an oath to the president at any time contemporaneously with his execution of the writing. Held:
In the absence of any evidence indicating that the owner was aware of the irregularity, or allegations and proof of fraud and/or collusion, the owner is not required to make an independent investigation to determine that the proper procedures were followed in the execution of the affidavit.
"When one of two innocent persons must suffer by the act of a third person, he who put it in the power of the third person to inflict the injury shall bear the loss." Code § *423 37-113.
Judgment affirmed. Bell, C. J., and Clark, J., concur.